Citation Nr: 1009080	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-39 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for bilateral hearing loss and tinnitus as such disorders 
manifested during active duty service.  He has contended 
throughout this appeal that he experienced three to four days 
of complete left ear hearing loss following an incident in 
which he was fifty feet from an explosion and that he 
continued to have hearing problems ever since.  See VA Form 
21-526 received in November 2007; Notice of Disagreement 
received in July 2008; Substantive Appeal received in 
December 2008.  He also indicated that he has had ringing in 
his ears since November 1953.  See VA Form 21-526 received in 
November 2007.  

The current record does not contain any medical evidence 
which indicates a diagnosis of hearing loss and/or tinnitus.  
However, the Veteran wrote in November 2009 that he had 
submitted a physician statement in support of his claim 
through his accredited representative in October 2009.  See 
VA Form 21-4138 received in November 2009.  There is no such 
document of record.  Under the circumstances, the Board is of 
the opinion that a remand is necessary to conduct a search of 
the RO for this missing evidence.  Only if the agency of 
original jurisdiction (AOJ) is unable to locate the evidence 
identified by the Veteran in the November 2009 correspondence 
should the Veteran be contacted and asked to resubmit this 
physician statement.  

The Veteran previously wrote that he underwent surgical 
correction of left ear hearing problems following separation 
from service.  In accordance with 38 U.S.C.A. § 5103A, he was 
asked to submit additional information regarding such 
treatment, including the name(s) of any health care 
provider(s), dates of treatment, and the address at which the 
provider(s) may be contacted, so that the VA can obtain 
treatment records.  See Development Letter dated September 
16, 2009.  See also 38 C.F.R. § 3.159(c)(1) (2009).  Although 
the Veteran did not respond to the VA's request for 
information, the Board finds that he should be provided an 
additional opportunity to submit this information in light of 
the fact that this appeal is being remanded for the reasons 
identified above and that this outstanding evidence is 
relevant to the current appeal.  

Similarly, the Board finds that he should be afforded another 
VA audiological examination for the purpose of determining 
the existence and etiology of any claimed hearing loss and 
tinnitus.  The Veteran was previously evaluated in June 2008, 
but the results of such testing were not reported because 
they were considered invalid and unreliable.  

With regards to the Veteran's claimed hearing loss, there is 
lay and medical evidence of record that he experiences 
hearing problems.  See, e.g., VA Primary Care Note dated in 
July 2007 (Veteran has had a hearing barrier since August 
2004).  There is also competent and credible lay evidence 
that he incurred acoustic trauma during his active duty 
service.  In this regard, his military separation records 
reflect that he served within an infantry unit, and the 
Veteran has submitted numerous lay statements regarding an 
explosion incident during service which the Board finds to be 
credible.  See 38 U.S.C.A. § 1154(a) (West 2002) (due 
consideration must be given to the places, types, and 
circumstances of a veteran's service).  Finally, he wrote on 
a number of occasions that he experienced significant 
problems completing his job at Southwestern Bell 
approximately five to six years following service as a result 
of hearing difficulties in his left ear.  

The VA has a duty to provide a VA examination when the record 
lacks evidence to decide a veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus, but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon, 20 Vet. App. at 83 (2006).

As discussed above, the Veteran has met the requirements laid 
out in McLendon with respect to his claimed hearing loss.  He 
has also submitted competent lay evidence of tinnitus since 
service.  The Board acknowledges that another VA examination 
may return similarly invalid results; however, given that 
such evidence is relevant to the current determination, the 
Board finds that another attempt should be made to obtain 
information regarding the nature and etiology of any claimed 
hearing loss.  See id.  Additionally, a new examination is 
required with regards to the Veteran's claimed tinnitus 
because even if the June 2008 audiologist could not provide 
hearing test results, there is nothing of record which 
indicates that an opinion could not be rendered as to the 
etiology of the Veteran's claimed tinnitus.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is 
competent as a lay person to provide evidence that he 
experienced ringing in his ears during and since service). 
 Thus, at least with respect to the issue of service 
connection for tinnitus, the June 2008 VA examination report 
appears to be inadequate for rating purposes.  Thus, the 
appeal must be returned to the AOJ for a new VA examination.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Conduct a search of the RO for 
evidence submitted by the Veteran's 
accredited representative on October 21, 
2009, including a physician statement in 
support of his claims for service 
connection for bilateral hearing loss and 
tinnitus.  See VA Form 21-4138 received in 
November 2009.  Any efforts to locate this 
missing evidence should be documented in 
the claims file.

2.  If, and only if, the evidence 
referenced by the Veteran in the November 
2009 written statement cannot be located 
by the AOJ and associated with the claims 
file, then contact the Veteran to: (a) 
inform him that the physician statement he 
refers to in November 2009 was not 
received by the RO, and (b) request that 
he either resubmit this evidence or submit 
a consent form such that the VA can obtain 
this evidence for him.  

3.  Contact the Veteran to obtain the 
names and addresses of all medical care 
providers who have treated his hearing 
loss and tinnitus as well as dates of such 
treatment.  Such request should 
specifically ask for information regarding 
the provider(s)/facility(ies) that were 
involved in the surgical treatment of his 
left ear.  After securing any necessary 
releases from the Veteran, obtain the 
records identified by the Veteran as 
relevant to his appeal.

4.  After any outstanding records have 
been associated with the claims file, 
schedule the Veteran for a VA audiological 
examination for the purpose of 
ascertaining information regarding the 
nature and etiology of claimed hearing 
loss and tinnitus.  The claims file and a 
copy of this REMAND must be available to 
the examiner for review and the 
examination report should reflect that a 
review of the claims file was completed in 
conjunction with the examination.  The 
examiner should perform any medically 
indicated testing, including audiometry 
and speech recognition testing, and should 
note any reason for not reporting such 
test results.  After reviewing the record 
and examining the Veteran, the examiner 
should provide opinions for the questions 
below.  The examiner should provide an 
opinion as to the etiology of the 
Veteran's tinnitus even if valid 
audiological results are not available.  A 
detailed rationale should be provided for 
all opinions and should reflect 
consideration of the Veteran's lay 
assertions of continuity of symptomatology 
since service.  With regards to the 
Veteran's claimed acoustic trauma, the 
evidence reflects that he served in an 
infantry unit and that he asserts 
experiencing three to four days of 
complete left ear hearing loss following 
an incident in which he was fifty feet 
from an explosion during service and that 
he has experienced tinnitus since 1953.  
See, e.g., Statement Accompanying the VA 
Form 9 received in December 2008.

	(a) Whether any of the Veteran's 
current hearing loss is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his military service, to include in-
service noise exposure.  

	(b) Whether tinnitus is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his military service, to include in-
service noise exposure.  

5.  Thereafter, the agency of original 
jurisdiction (AOJ) should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

